DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,5,7,8,15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 3-11 of U.S. Patent No. US 11080993. Although the claims at issue are not identical, they are not patentably distinct from each other because:.
Claim 1 in the current application is within  claim 1 of Patent 11080993;
Claim 4 in the current application is within  claim 3 of Patent 11080993;
Claim 5 in the current application is within  claim 4 of Patent 11080993;
Claim 7 in the current application is within  claim 5 of Patent 11080993;
Claim 8 in the current application is within  claim 6 of Patent 11080993;
Claims 15-18 in the current application is within 7 and 9-11 of Patent 11080993;
Claim 20 in the current application is within  claim 8 of Patent 11080993.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 states that the through hole is on the king pin coupler plate, however, claim 16 states that “the through hole is rectangular and the plug is rectangular to match the through hole”, is the plug going on the top plate or is it going on the king pin coupler plate?, examiner is unsure as to where the plug is going to be mounted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanie (US 2016/0176446). Kanie discloses a plug assembly comprising: a  cylindrical body (12) defining two opposite axial directions (30) and having a cylindrical outer surface defining a perimeter (outer surface of the plug as seen in figure 1); and
a plurality of pliable ears (23, see Para. 0027) extending from the outer surface, the ears each being individually aligned in the axial directions, the ears each having a width that is less than ten percent of a distance around the perimeter of the outer surface of the body (see figure 1), the ears being offset; and
a frusto-conical portion (top of the plug, see figure 1) attached to the upper end of the cylindrical body and tapering toward an upper end of the frusto-conical portion (see figure 1).

Regarding claim 2, wherein a width of the plug is non-increasing from the ears in the axial directions (see figure 1A).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahara (US 9120509). Regarding claim 1 and 8, Iwahara discloses a plug assembly comprising: a body (1,3,14,15) defining two opposite axial directions (see axis P and going up and down from the body) and having an outer surface (3,5) defining a perimeter (see figure 3); and
a plurality of pliable ears (6,10) extending from the outer surface, the ears each being individually aligned in the axial directions (of axis P), the ears having a width that is less than ten percent of a distance around the perimeter of the outer surface of the body ( as in the width of each ear is less than 10% of the distance around the perimeter, see figure 3).
Regarding claim 2, wherein a width of the plug is non-increasing from the ears in the axial directions (see figure 3, as the width of the plug body 1,3,14,15 does not increase from the ears).
Regarding claim 3, further comprising a pyramidal portion (top of the plug as seen in figure 1) attached to an upper end of the body.
Regarding claim 4, wherein the ears are each triangular (at the top 6a, see figure 4) when viewed in a width direction of the ear.
Regarding claim 5, wherein the ears (6,10) each have a height (up and down in figure 4) more than two times greater than the width (along the direction of arrows L3, L5) of the ear; additionally there is 4 ears (see figure 3), which is between 3 and 6 ears.
Regarding claim 6, the body is unattached to any structure, other than the ears extending in a radial direction beyond the outer surface of the body portion (3).
Regarding claim 7, the body is pliable (see how members 14 and 15 are described as flexible).

Claim 8,9, 11,12,14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US 2015/0224835) (lich from now on) in view of Iwahara. Regarding claim 8 and 15, Lich discloses a coupler assembly comprising: a king pin coupler plate (12) having an upper surface and a through hole (see figure 3, the through hole can be either 104 or 17); a top plate (14) mounted substantially parallel to and above the coupler plate (see figure 4), a bottom surface (the bottom section of bridge 30) the top plate being separated from the upper surface of the coupler plate (see figure 3 and 4). Lich does not mention a plug. However, Iwahara does mention a plug as mention above to include a frusto-conical portion (2,14, see figure 1) attached to an upper  end of the cylindrical body (3), the frusto-conical portion being directly attached to an entire circumference of the upper end of the cylindrical body, and the frusto-conical portion tapering toward the upper end of the frusto-conical portion (see figures 1 and 4).
It would have been obvious for one of ordinary skill in the art to modify Lich by adding a plug onto the bottom surface of the top plate (into either of the 3 holes on the top plate, see figures 2 and 3) in order to provide a removable option for wiring harnesses passing through the area of the kingpin in order to run lights within the trailer and tail lights on the trailer, wherein the plug of Iwahara can be changed to fit any type of shape of the hole on the top plate. The combination of Lich and Iwahara can be seen as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 9, wherein the combination of Lich and Iwahara further discloses, wherein a distance between an upper surface of the frusto-conical portion and bottom ends of the ears in the axial direction substantially matches a distance between an upper surface of the coupler plate and a bottom surface of a kingpin top plate.
Regarding claim 11, Iwahara further discloses; wherein the ears are each triangular (at the top 6a, see figure 4) when viewed in a width direction of the ear.
Regarding claim 12, Iwahara further discloses; wherein the ears (6,10) each have a height (up and down in figure 4) more than two times greater than the width (along the direction of arrows L3, L5) of the ear. Iwahara further discloses; there is 4 ears (see figure 3), which is between 3 and 6 ears.
Regarding claim 14, Iwahara further discloses; the body is pliable (see how members 14 and 15 are described as flexible).
Regarding claim 16, It would have been obvious to change the shape of the through hole to a rectangular shape, in order to better fit the hand of a person, wherein the extra lateral space of a rectangular shape would allow a person to fit his or her hand, in order to run the wiring harnesses. In addition, Iwahara already discloses a rectangular plug (see figure 3 in Iwahara).
Regarding claim 17, Iwahara further discloses that the ears each have a width (width of the tip 6a) that is less than 3% of the distance around the perimeter of the outer surface of the body; wherein the combination of Lich and Iwahara would still have a width of the ear being less than 3% of the perimeter.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lich and Iwahara as applied to claim 15 above, and further in view of Kanie (US 2016/0176446). Lich and Iwahara do not show that the plug lacks a flange. However, Kanie discloses a plug that lacks a flange (see figure 1A). It would have been obvious for one of ordinary skill in the art to modify the combination of Lich and Iwahara, by making the plug without a flange, in order to provide a floating type of plug that fits perfectly in the through hole and can be pop easily by pushing it.
Allowable Subject Matter
Claims 10,13,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant is reminded of the double patenting rejection of claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618